Citation Nr: 1443443	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder productive of chest pain and breathing difficulty. 

2.  Entitlement to service connection for myofascial pain syndrome.

3.  Entitlement to a disability rating in excess of 40 percent for spondylosis of the lumbar spine, L5, from July 25, 2011. 

4.  Entitlement to a rating in excess of 30 percent for cervical spine strain, from July 25, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to September 2000, and from March 2001 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2007, September 2007, and January 2009 rating decisions that were issued by the Regional Office (RO) in North Little Rock, Arkansas. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

In April 2011, the Board denied the Veteran's service connection claim for a bilateral foot disorder, and remanded for further development the issues of entitlement to an initial rating in excess of 10 percent for spondylosis of the lumbar spine and a rating in excess of 10 percent for cervical strain, as well as the service connection claims for chest pain and breathing difficulty and myofascial pain syndrome.

In a January 2013 rating decision, the RO increased the rating from 10 to 40 percent for the Veteran's low back disability and increased the rating for cervical spine disability from 10 to 30 percent; both ratings were assigned from July 25, 2011, forward.  In an August 2014 post-remand brief, the Veteran through his representative indicated that he is seeking a rating higher than 40 percent for his lumbar spine disability and a rating higher than 30 percent for his cervical spine disability.  As such, the increased rating claims for lumbar and cervical spine disabilities for the period since July 25, 2011, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes further that the Veteran indicates that he is unemployed and attributes such to his service-connected disabilities.  See 2009 hearing transcript and January 2013 deferred rating decision.  Because a TDIU issue has been reasonably raised by the record, it is included among the issues currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The service connection claim for disability productive of chest pain and breathing difficulty and derivative TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not diagnosed with myofascial pain syndrome, and the myofascial pain in his cervical spine, lumbar spine, and knee, is contemplated and compensated for in his already service-connected cervical spine, lumbar spine, and bilateral knee disabilities.  

2.  In April 2011, the Board denied the Veteran's service connection claim for a bilateral foot disorder.  

3.  Since July 25, 2011, the Veteran has not had unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome of the lumbar spine.

4.   Since July 25, 2011, the Veteran has not had unfavorable ankylosis of the cervical spine, or intervertebral disc syndrome of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  From July 25, 2011, the criteria for a rating in excess of 40 percent for spondylosis of the lumbar spine, L5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC)5237 (2013). 

3.  From July 25, 2011, the criteria for a rating in excess of 30 percent for cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, DC 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran's increased rating claims for lumbar and cervical spine disabilities initially arose from his disagreement following the grant of service connection for those disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the service connection claim being decided herein, VA provided VCAA notice letters to the Veteran in June 2006, April 2011, and June 2011.  These letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned. See Dingess, supra.  And after all notice was provided to him, the claims were readjudicated by way of SSOCs issued in January and February 2013.  He has therefore received all required notice concerning his claims, and they have been reconsidered since providing all required notice.

VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), post-service VA and private medical evidence, and a hearing transcript.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf. 

The RO/AMC substantially complied with the Board's April 2011 remand directives with respect to his claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board specifically instructed the RO/AMC, as relevant, to schedule the Veteran for a new and contemporaneous VA examination to assess the current severity of his service-connected lumbar and cervical spine disabilities.  He was afforded such an examination in July 2011.  

In the August 2014 post-remand brief, the representative reported the Veteran's contention that the July 2011 examination did not adequately assess his spine conditions as it pertains to additional loss of motion and, at times, movement with pain and accompanying weakness and fatigue.  The Board notes that the July 2011 VA examiner did acknowledge that the Veteran exhibited pain on spine motion and also addressed whether any additional loss of motion or other impairment was present after repetitive motion testing.  At any rate, functional factors are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of lumbar and cervical spine motion and a higher rating requires unfavorable ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Accordingly, VA's duty to provide a thorough and contemporaneous VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to him with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the 2009 Board hearing were conducted in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officers failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements speak to whether the Veteran's lumbar and cervical spine disabilities have increased in severity, and whether he has myofascial pain syndrome related to service, as relevant.  In addition, the testimony elicited from the Veteran prompted the Board to remand the claim for further evidentiary development.  As such, the Board finds that the hearing officer complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran's claimed myofascial pain syndrome is not identified in § 3.309(a), the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to that diagnosis. 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Pain alone does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Myofascial Pain Syndrome

The Veteran seeks service connection for myofascial pain syndrome which he states affects his entire body.  He describes the pain as an arthritic-type pain or flu-like symptoms affecting his entire body.  See January 2009 VA contact note.  During his August 2009 hearing, he described the pain as tension in his shoulders and chest, extending down the spine to the legs.  The Veteran attributes his claimed disability to muscle pain he experienced during military road marches, while wearing full combat gear.  See August 2009 hearing transcript.  In support of his claim, he submitted pictures of a medication bottle that reflects he is prescribed Gabapentin for myofascial pain.  

On review, the Board finds that the weight of the evidence is against a finding that the Veteran currently has a distinct diagnosis of myofascial pain syndrome.  

Pursuant to the Board's April 2011 remand, the Veteran underwent a VA examination in July 2011 to determine whether he has myofascial pain syndrome, and if so, whether it is related to his active service.  After interviewing and examining the Veteran, the July 2011 VA examiner determined that the Veteran's complaints were limited to pain in his low back, neck and knee disabilities, all of which are service-connected.  The Board acknowledges that the Veteran has myofascial pain; however, that pain has been attributed to his already service-connected disabilities.  In other words, the evidence does not show that the Veteran has a separate and distinct diagnosis of a myofascial pain syndrome with manifestations distinct from his service-connected disabilities.  To assign a separate rating based on myofascial pain symptomatology would amount to pyramiding. 

In addition to the pain in the neck, low back, and knees, the Board recognizes that the Veteran has pain in his feet and is currently diagnosed with bilateral pes planus.  Nonetheless, the Board denied the Veteran's service connection claim for such disability in April 2011, finding that his pre-existing bilateral pes planus was not permanently aggravated by service.  

Because there is no evidence of a separate and distinct diagnosis of myofascial pain syndrome since the filing of the claim and during the pendency of the appeal, the Veteran does not meet the threshold element of his service connection claim.  See Brammer, supra.  It is therefore unnecessary for the Board to address the remaining elements of his service connection claim.  

As the preponderance of the evidence weighs against the claim of entitlement to service connection, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claims for Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

In addition, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Pertinent to the lumbar spine, under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Pertinent to the cervical spine, under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine. A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees; left and right lateral flexion is zero to 45 degrees; and left 
and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2013).

In the absence of unfavorable ankylosis of the entire spine, impairment of the thoracolumbar spine and cervical spine is rated separately.  Id. , Note (6).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent evaluation. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

The Veteran most recently underwent a VA compensation examination on July 25, 2011, to assess the current nature and severity of his service-connected lumbar and cervical spine disabilities.  One examination, he walked with a slow-measured gait.  He was able to heel-and-toe walk, and was able to get in and out of a chair without difficulty.  He did not use any external walking aids.  He was not unsteady and had no limp.  

Examination of the lumbar spine revealed that the Veteran stood straight, his pelvis was level, and leg length was equal.  He bent forward from the vertical 20 degrees with pain at the extremes.  Side bending was to 15 degrees, bilaterally.  Rotation of the back was to 25 degrees, bilaterally.  The Veteran reported discomfort at the extremes with repetitive motion testing; there was no diminution of range of motion.  He extended 20 degrees without any complaints of discomfort.  He did not have any deformity, tenderness, or spasm in the lumbar area.  Neurologically, in the upper and lower extremities, his motor strength was normal (5/5).  His sensation was intact.  His deep tendon reflexes were equal and symmetrical.

Examination of the cervical spine revealed no tenderness, spasms, or deformity.  Forward flexion of the cervical spine was to 15 degrees from the vertical.  Extension was to 10 degrees from the vertical with pain reported each way.  Rotation was to 20 degrees, bilaterally, with pain at the extreme.  His "tilt" was to 30 degrees, bilaterally.  The examiner noted that there may be some self-limitation during the examination of the entire spine.  The upper and lower extremities were symmetrical with muscular development being equal side to side and without atrophy or deformity.  The circumference of the upper and lower extremities measured equally.  Straight leg raising test was negative.

Since July 25, 2011, the Veteran is not entitled to a disability rating higher than 40 percent for his lumbar spine disability or a disability rating higher than 30 percent for his cervical spine disability under the General Rating Formula.  In this regard, there is no evidence of unfavorable ankylosis of the entire thoracolumbar or the cervical spine to warrant higher disability ratings.  38 C.F.R. § 4.71a, DC 5237.  
The Board notes that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Notably, at the July 2011 VA spine examination, ankylosis was not shown on the x-rays of the lumbar and cervical spine obtained in conjunction with the examination, and the Veteran performed range-of-motion testing during the examination which demonstrates ankylosis is not present.  During the examination, his gait was normal and he was able to get in and out of a chair without difficulty.  In addition, the treatment records do not document that the Veteran's lumbar and/or cervical spine as ankylosed.  Subsequent VA treatment notes show continued complaints of pain in the lumbar and cervical spine, but no evidence of ankylosis.

Although lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is ankylosis of the entire thoracolumbar spine or the entire cervical spine, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's lumbar and cervical spine disabilities.  The July 2011 VA examination report was based on physical examination and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

There is also no evidence of intervertebral disc syndrome of the lumbar or cervical spine, therefore the application of the rating criteria under the IVDS Formula are not for application.  Finally, there is no evidence of any neurological impairment stemming from the lumbar and cervical spine disabilities.  Therefore, a separate disability ratings under the neurological codes are not warranted for the Veteran's service-connected lumbar and cervical spine disabilities.  38 C.F.R. § 4.124a.

Based on the foregoing, since July 25, 2011, the claim for a disability rating in excess of 40 percent for service-connected lumbar spine disability, as well the claim for a disability rating in excess of 30 percent for service-connected cervical spine strain must be denied.  38 C.F.R. § 4.71a, DC 5237.   

In deciding this claim, the Board recognizes that the Veteran experiences pain on range-of- motion testing and that he also reports weakness and fatigue; nonetheless, as noted, the RO has already assigned the maximum schedular rating for limitation of motion of his lumbar and cervical spine; higher ratings are not warranted based on additional limitation of motion due to such factors as pain, pain on motion, weakened movement, incoordination, or excessive fatigability.  See Johnston, 10 Vet. App. at 80.  Only evidence of unfavorable ankylosis will warrant a higher rating in this case.  Accordingly, the Board finds the 40 and 30 percent ratings currently assigned for lumbar and cervical spine disabilities, respectively, adequately compensate the Veteran for his resultant pain and functional impairment.  

Based on the foregoing, the preponderance of the evidence is against the increased rating claims for lumbar and cervical spine disabilities since July 25, 2011.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria contemplate the Veteran's service-connected cervical and lumbar spine disabilities which are primarily manifested by pain and limited motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242; DeLuca, supra.  There is no evidence in the record or allegation of symptoms of and/or impairment due to his spinal conditions not encompassed by the criteria for the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for myofascial pain syndrome is denied.

Since July 25, 2011, a rating in excess of 40 percent for service-connected lumbar spine disability is denied.  

Since July 25, 2011, a rating in excess of 30 percent for service-connected cervical spine disability is denied.  


REMAND

The Veteran seeks service connection for chest pain and breathing difficulty which he attributes to exposure to fumes from animals and trash being burned on the side of the streets during his military service in Kosovo.  In essence, he is claiming service connection for a respiratory disorder.  
Pursuant to the April 2011 Board remand, VA afforded the Veteran a respiratory examination in July 2011 to determine the nature and etiology of any respiratory disorder he may have.  After interviewing the Veteran and examining him, the July 2011 VA examiner found no current respiratory condition.  However, the Board observes that in January 2009 (since the filing of his claim in 2006), the Veteran was diagnosed with sinusitis, an upper respiratory condition.  A disability need only to be demonstrated at any time since the claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  An addendum medical opinion is therefore necessary to properly analyze the claim.

Lastly, as stated above, the issue of entitlement to a TDIU has been raised by the Veteran, and it is considered part of the appeal.  However, the issue has neither been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002), and all other applicable legal precedent.
 
2.  Obtain and associate with the claims file any outstanding VA treatment records and the Veteran's VA vocational rehabilitation folder.  
 
3.  Forward the Veteran's claims file to the examiner who conducted July  2011 VA respiratory examination or, if he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of any current respiratory disorder diagnosed since the filing of the claim.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be re-examined is left to the designee's discretion. 
The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The VA examiner is asked to: 

a.  Review the claims file, in particular a January 1998 STR showing complaints of runny nose with congestion with an impression of exudative pharyngitis; a January 2009 VA treatment note diagnosing sinusitis ;and the Veteran's August 2009 hearing testimony; and 

b.  Clarify whether it is at least as likely as not (at least 50 percent likely) that any respiratory disorder diagnosed SINCE THE FILING OF THE CLAIM IN MAY 2006 resulted from the Veteran's military service, including the January 1998 episode of pharyngitis in service and/or exposure to smoke.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.
4.  Schedule the Veteran for an appropriate VA examination in conjunction with the derivative TDIU claim. The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

A complete explanation for any opinion expressed and conclusion reached should be set forth in the report.
 
5.  Then adjudicate the service connection claim for disability productive of chest pain and breathing difficulty and the derivative TDIU claim.  If the claims are not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


